DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on November 24, 2020 in which claims 1-18 are presented for examination. 
Information Disclosure Statement
The references listed in the IDS filed on November 24, 2020 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a blockchain generation system, independent claim 14 recites a method for operating a blockchain generation system. Therefore, Step 1 is satisfied for claims 1-18. Step 2A Prong One: The independent claims recites setting “evaluation” blockchain condition, detecting/monitoring result, generating blockchain data based on the detected result, transmitting/ sending data “outputting” and storing blockchain data.
These setting “evaluation”, detecting/monitoring data and outputting are acts that can be practically performed in the human mind. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of comparing deletion temporal information to a temporal information of a data protection operation as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. A computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of generating blockchain data using the computer components as a tool. While this type of automation improves the modified/updated blockchain query based on the setting condition, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Dependent claims 2-3, recite similar detecting result steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 4, recites additional step, lookup query condition steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 5, recites additional step, accessing condition steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 6-7, recite additional step, generating the blockchain steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 8-9, recite additional steps, analyzing and storing blockchain data (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 10, recite additional step, alert the operator and transmit the blockchain steps (limitations) to the independent claim 1 and 10, do not amount to a “significant more”, thus, the claim is non-statutory.
Claims 11-18 are similar to claims 1-9 and therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 20200151266 A1) in view of Biernat et al. (US 20190340269 A1).
Regarding claim 1, Takeuchi discloses a blockchain generation system included in each of servers forming a blockchain network, comprising: 
a blockchain condition setting device configured to set a blockchain configuration condition  (¶[0042], [0053]-[0054] and [0070], Takeuchi, i.e., blockchain’s pre-set condition); 
a data detector configured to detect result data stored in a memory of a programmable logic controller according to an operation of a process equipment based on the blockchain configuration condition statement (step 124, Fig.1; ¶[0042], [0053]-[0054] and [0070], Takeuchi, i.e., match pre-set condition to find “detect” result data of the query); 
a blockchain generator configured to generate blockchain data based on the result data detected from the memory of the programmable logic controller and to transmit the blockchain data to a plurality of client servers connected via the blockchain network (¶[0042], Takeuchi, i.e., generating record containing blockchain data and storing it onto the blockchain received from clients); and 
a storage device configured to store the blockchain data and store blockchain data received from the client servers (¶[0042], Takeuchi).
Takeuchi, however, does not explicitly disclose blockchain configuration statement data received based on an operator's input to a screen of a user interface.
Biernat discloses operator's input to a screen of a user interface (step 1206-1208, Fig.12; ¶[0066], Biernat) and blockchain configuration statement data received based on an operator's input to a screen of a user interface (¶[0066], Biernat).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Takeuchi and Biernat before them to modify the managing blockchain data related to industrial automation (¶[0002]) of Biernat into Takeuchi, as taught by Biernat. One of ordinary skill in the art would be motivated to generate managing and distribution of manufacturing and supply chain data into Takeuchi, with a reasonable expectation of success, in order to enhance generation and management blockchain data in distribution of manufacturing and supply chain relates to industrial automation systems (¶[0002], Biernat).
Regarding claim 2, Takeuchi/Biernat combination discloses wherein the data detector is configured to detect the result data from a database of a legacy system that accumulates and stores data collected from the programmable logic controller (¶[0042]-[0047], Takeuchi).
Regarding claim 3, Takeuchi/Biernat combination discloses wherein the data detector is configured to periodically search data in the database of the legacy system using a database lookup query condition statement set by the blockchain condition setting device in response to the operator to detect updated result data of the memory of the programmable logic controller (¶[0042]-[0047], Takeuchi).
Regarding claim 4, Takeuchi/Biernat combination discloses wherein the database lookup query condition statement includes at least one of a destination internet protocol, a port number, an access identification, an access password, a destination table, and lookup query (¶[0042]-[0047], Takeuchi).
Regarding claim 5, Takeuchi/Biernat combination discloses wherein the screen of the user interface includes data (¶[0042]-[0047], Takeuchi) for accessing the programmable logic controller, and wherein the data for accessing the programmable logic controller includes destination internet protocol, a type of the programmable logic controller, and an operation condition determining OK data or no good data according to a specific value of a memory address of the programmable logic controller (¶[0042]-[0047] and [0066], Takeuchi).
Regarding claim 6, Takeuchi/Biernat combination discloses wherein the blockchain generator is configured to generate the blockchain data when the memory of the programmable logic controller is updated (¶[0042]-[0047], Takeuchi).
Regarding claim 7, Takeuchi/Biernat combination discloses wherein the client servers include an in-house operation server and a server of an external cooperator (¶[0050], Takeuchi).
Regarding claim 8, Takeuchi/Biernat combination discloses wherein the blockchain generator is configured to: analyze the blockchain data received from the client servers to extract node identification information (¶[0059]-[0060], Takeuchi), process information, collection information, a generation date, or result data according to an operation of a process equipment from the blockchain data; and store the blockchain data in the storage device in response to determining that the blockchain data are new result data (¶[0059]-[0060], Takeuchi).
Regarding claim 13, wherein the programmable logic controller is disposed corresponding to one process equipment or is disposed corresponding to a plurality of process equipment (¶[0046] and [0097], Biernat).
Regarding claim 14, Takeuchi discloses a method for operating a blockchain generation system included in a server managing a production line of a factory, comprising:
a) setting, by the blockchain generation system(blockchain system of Fig.1, Takeuchi), a blockchain configuration condition (¶[0042], [0053]-[0054] and [0070], Takeuchi, i.e., blockchain’s pre-set condition); 
b) monitoring, by the blockchain generation system (blockchain system of Fig.1, Takeuchi), a memory of a programmable logic controller and a database of a legacy system that are installed in a process equipment based on the blockchain configuration condition statement and the database lookup query condition statement to collect result data updated from at least one of the memory (¶[0042] and [0053]-[0054], Takeuchi, i.e., monitoring to find the match of pre-set condition to retrieve result data of the query)and the database (¶[0053]-[0054], Takeuchi, i.e., blockchain database); 
c) generating, by the blockchain generation system (blockchain system of Fig.1, Takeuchi), blockchain data based on the result data detected from the memory of the programmable logic controller to store the generated blockchain data in a storage device (¶[0042], Takeuchi, i.e., generating record containing blockchain data and storing it onto the blockchain received from clients); and 
d) sharing, by the blockchain generation system (blockchain system of Fig.1, Takeuchi), the generated blockchain data with a plurality of client servers by transmitting the blockchain data to the client servers connected to the server including the blockchain generation system through a blockchain network (¶[0042], Takeuchi, i.e., sending application information/blockchain to external server server).
Biernat discloses blockchain configuration statement data received based on an operator's input to a screen of a user interface (¶[0066], Biernat).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Takeuchi and Biernat before them to modify the managing blockchain data related to industrial automation (¶[0002]) of Biernat into Takeuchi, as taught by Biernat. One of ordinary skill in the art would be motivated to generate managing and distribution of manufacturing and supply chain data into Takeuchi, with a reasonable expectation of success, in order to enhance generation and management blockchain data in distribution of manufacturing and supply chain relates to industrial automation systems (¶[0002], Biernat).
Regarding claim 15, Takeuchi/Biernat combination discloses e) receiving, by the blockchain generation system, blockchain data generated by one of the client servers via the blockchain network (¶[0042], [0053]-[0054] and [0070], Takeuchi); f) analyzing, by the blockchain generation system, the blockchain data received from the client server to extract node identification information (¶[0059]-[0060], Takeuchi), process information, collection information, a generation date, or result data according to an operation of a process equipment from the blockchain data a (¶[0059]-[0060], Takeuchi); and g) storing, by the blockchain generation system, the blockchain data in the storage device when the blockchain generation system determines that the blockchain data are new result data (¶[0042], [0053]-[0054] and [0070], Takeuchi).
Allowable Subject Matter
Claims 9-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, Takeuchi/Biernat combination discloses all of the claimed limitations as discussed above, except wherein the blockchain generator is configured to: determine whether the blockchain data received from the client servers are redundant data stored in the storage device; and generate a forgery event in response to determining that the blockchain data are redundant data.
Regarding claim 10, Takeuchi/Biernat combination discloses all of the claimed limitations as discussed above, except wherein the blockchain generator is configured to: alert the operator of an occurrence of the forgery event; and transmit the blockchain data corresponding to the forgery event to the client servers via the blockchain network.
Regarding claims 11-12, Takeuchi/Biernat combination discloses all of the claimed limitations as discussed above, except wherein the blockchain generator is configured to finally determine that forgery occurs in at least one of the client servers in response to receiving an event equal to the forgery event from at least one of the client servers.
Regarding claim 16, Takeuchi/Biernat combination discloses all of the claimed limitations as discussed above, except wherein the analysis of the blockchain data includes: determining, by the blockchain generation system, whether the blockchain data received from the client server are redundant data stored in the storage device; generating, by the blockchain generation system, a forgery event in response to determining that the blockchain data are redundant data; alerting, by the blockchain generation system, an operator of the forgery event; and transmitting, by the blockchain generation system, the blockchain data corresponding to the forgery event to the client servers via the blockchain network.
Regarding claim 17, Takeuchi/Biernat combination discloses all of the claimed limitations as discussed above, except wherein the analysis of the blockchain data includes: tracking, by the blockchain generation system, the blockchain data corresponding to the forgery event.
Regarding claim 18, Takeuchi/Biernat combination discloses all of the claimed limitations as discussed above, except finally determining, by the blockchain generation system, that forgery occurs in at least one of the client servers in response to receiving an event equal to the forgery event from at least one of the client servers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cahill (US 20200228316 A1) discloses BLOCKCHAIN-BASED AUTOMATION ARCHITECTURE CYBERSECURITY.
Suh (US 10558825 B1) discloses method for sharing business information based on mutual confirmation Blockchain.
Qiu (US 20200026700 A1) discloses BLOCKCHAIN-BASED DATA STORAGE AND QUERY METHOD AND DEVICE.
Bistram (US 20190391979 A1) discloses USING SEGMENTS TO IMPROVE ACCESS SPEED IN BLOCKCHAIN NETWORKS.
Lin (US 20190251187 A1) discloses BLOCKCHAIN SYSTEM AND METHOD THEREOF.
Zhang (US 20190146946 A1) discloses METHOD AND DEVICE FOR ARCHIVING BLOCK DATA OF BLOCKCHAIN AND METHOD AND DEVICE FOR QUERYING THE SAME.
Watanabe et al. (US 20190058590 A1) disclose Blockchain Generation Apparatus, Blockchain Generation Method, Blockchain Verification Apparatus, Blockchain Verification Method, And Program.
Parker et al. (US 20190044714 A1) disclose SECURE DATA DISTRIBUTION PROTOCOL USING BLOCKCHAINS.
Wu (US 20190018863 A1) discloses BLOCKCHAIN-BASED DATA PROCESSING METHOD AND DEVICE.
Rhie et al. (US 20180294955 A1) disclose SYSTEM FOR PROCESSING DATA BASED ON BLOCKCHAIN AND OPERATING METHOD THEREOF.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
May 20, 2022